DETAILED ACTION
This action is in response to the initial filing dated 7/10/2019.  Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/10/2019.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a liquid storage tank protection system having a first sensor adapted to sense a percentage of a catalyst gas in a headspace of a liquid storage tank; a second sensor adapted to sense pressure in the headspace; a controller coupled to the first sensor and the second sensor for generating a first control signal when said percentage of the catalyst gas is less than a catalyst threshold, a second control signal when said percentage of the catalyst exceeds said catalyst threshold, and a third control signal when said pressure in the headspace is equal to a low-pressure threshold between said low-pressure value and said high-pressure value; a first valve coupled to said supply and adapted to be 
Regarding claim 6, the prior art of record does not disclose or suggest a liquid storage tank protection system comprising a first sensor adapted to be disposed in a headspace of a liquid storage tank, said first sensor sensing a percentage of a catalyst gas in the headspace; a second sensor adapted to be disposed in the headspace for sensing pressure in the headspace; a controller coupled to said first sensor and said second sensor for generating a first control signal when said percentage of the catalyst gas is less than a catalyst threshold, a second control signal when said percentage of the catalyst gas exceeds said catalyst threshold, and a third control signal when said pressure in the headspace is equal to a low-pressure threshold between said low-pressure value and said high-pressure value; a first valve coupled to said supply wherein, when opened, said first valve outputs said inert gas at a discharge pressure that is greater than said high-pressure value, said first valve adapted to be coupled to the headspace wherein said inert gas output from said first valve is introduced into the 
Regarding claim 11, the prior art of record does not disclose or suggest a first sensor adapted to sense a percentage of oxygen in a headspace of a produced-water storage; a second sensor adapted to sense pressure in the headspace; a controller coupled to said first sensor and said second sensor for generating a first control signal when said percentage of oxygen is less than a threshold percentage at which oxygen can serve as a combustion catalyst in the presence of methane, a second control signal when said percentage of oxygen exceeds said threshold percentage, and a third control signal when said pressure in the headspace is equal to a low-pressure threshold between said low-pressure value and said high-pressure value; a first valve coupled to said supply wherein, when opened, said first valve outputs said nitrogen gas at a discharge pressure that is greater than said high-pressure value, said first valve adapted to be coupled to the headspace wherein said nitrogen gas output from said first 
Regarding claim 14, the prior art of record does not disclose or suggest a method for protecting a liquid storage tank comprising sensing a percentage of a catalyst gas in the headspace; sensing pressure in the headspace; introducing an inert gas into the headspace at a first pressure greater than said high-pressure value only when said percentage of the catalyst gas exceeds a catalyst threshold wherein the two-way breathing valve opens to vent a gas mixture from the headspace into the ambient gas environment until said percentage of the catalyst gas is less than said catalyst threshold, wherein said gas mixture includes the catalyst gas and said inert gas; and introducing said inert gas into the headspace at a second pressure between said low-pressure value and said high-pressure value only when said pressure in the headspace is equal to a low-pressure threshold between said low-pressure value and said high-pressure value and only until said pressure in the headspace is increased to an interim 
The Susko (US 6904930) reference discloses an on-board fuel inerting system including a liquid storage tank (11), an sensor (sensor 51 monitors the oxygen concentration as oxygen partial pressure), a temperature sensor (31), a controller (41) coupled to the oxygen pressure sensor (51) and the temperature sensor (31), a supply of an inert gas (nitrogen is contained in the container 13), a first valve (17) that is within a line (15) that connects the supply of the inert gas (13) to the headspace of the tank (11) and wherein the first valve is coupled to the controller (41).  The Susko reference discloses a tank vent that is a one-way vent (col. 11, lines 30-32).
The Susko (US 6904930) reference does not disclose or suggest both a first sensor adapted to sense a percentage of a catalyst gas in a headspace and a second sensor adapted to sense pressure in the headspace, the controller for generating the first control signal, the second control signal and the third control signal wherein the combination of the first control signal, the second control signal and the third control signal control the operation of the first valve and a second valve.  Additionally, the Susko reference does not disclose or suggest the liquid storage tank being equipped with a two-way breathing valve as claimed.  
Susko (US 6634598) discloses an on-board fuel inerting system including a liquid storage tank (11), an sensor (sensor 51 monitors the oxygen concentration as oxygen partial pressure), a temperature sensor (31), a controller (41) coupled to the oxygen pressure sensor (51) and the temperature sensor (31), a supply of an inert gas (nitrogen is contained in the container 13), a first valve (17) that is within a line (15) that connects 
The Susko (US 6634598) reference does not disclose or suggest both a first sensor adapted to sense a percentage of a catalyst gas in a headspace and a second sensor adapted to sense pressure in the headspace, the controller for generating the first control signal, the second control signal and the third control signal wherein the combination of the first control signal, the second control signal and the third control signal control the operation of the first valve and a second valve.  Additionally, the Susko reference does not disclose or suggest the liquid storage tank being equipped with a two-way breathing valve as claimed.  
The Lievens et al. (US 5220799) reference discloses a liquid storage tank (11) having a source of inert gas (23; gas such as nitrogen; col. 5, lines 1-5) that is connected to a headspace through a conduit (24) and a back pressure regulator valve (26).  The back pressure regulator valve (26) controls the flow of inert gas based on a pressure drop in the headspace (col. 4, lines 45-64).  
The Markham et al. (US 20180335180) reference discloses a nitrogen blanketing system for the liquid storage tank.
The Eckardt (US 5764716) reference discloses a process and apparatus for generating an inerting gas.  
The Surawski (US 7921869) reference discloses a flow control for on-board inert gas generation system.  

The Taylor (US 20100263738) reference discloses a storage vessel having a two-way breathing valve.
The Inada (US 10611562) reference discloses a liquid storage system having a storage tank (10), a two-way breathing valve (50), an oxygen concentration sensor (90) that communicates with a controller (100), a gas cylinder (32) that is connected to that storage tank through a valve (36) wherein the nonflammable gas in the gas cylinder is supplied to the gas space (22) of the tank (10) when the oxygen concentration in the gas space (22) is equal to or higher than a predetermined threshold or range (col. 14, lines 1-12).
The Inada reference does not disclose or suggest both a first sensor adapted to sense a percentage of a catalyst gas in a headspace and a second sensor adapted to sense pressure in the headspace, the controller for generating the first control signal, the second control signal and the third control signal wherein the combination of the first control signal, the second control signal and the third control signal control the operation of the first valve and a second valve.  
The Jansen (US 7878214) reference discloses a storage tank (122) having a headspace (126), a container (134) containing a pressurant (nitrogen) wherein the container (134) is connected to the headspace (126) through valve (136) and line (132) and regulator (10), a pressure transducer (142) in communication with the headspace (126), wherein the pressure transducer (142) is electrically connected to the controller (110) and wherein the controller (110) processes a signal from the pressure transducer 
The Jansen reference does not disclose or suggest both a first sensor adapted to sense a percentage of a catalyst gas in a headspace and a second sensor adapted to sense pressure in the headspace, the controller for generating the first control signal, the second control signal and the third control signal wherein the combination of the first control signal, the second control signal and the third control signal control the operation of the first valve and a second valve.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753

     /CRAIG J PRICE/     Primary Examiner, Art Unit 3753